        Case 3:17-cv-00053-BSM Document 158 Filed 12/31/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LORRAINE CHADWELL, Individually, and as                                     PLAINTIFF
the personal representative of the ESTATE
OF THOMAS J. DAZEY, deceased, and on
behalf of the wrongful death beneficiaries of
Thomas J. Dazey, deceased

v.                         No: 3:17-CV-00053-BSM


PHOENIX SERVICES, LLC; JOHN DOE
CORPORATION I, JOHN DOE CORPORATION II                                  DEFENDANTS

                                       ORDER

      Pursuant to the parties’ notice of settlement [Doc. No. 157], this case is dismissed

with prejudice.

      IT IS SO ORDERED this 31st day of December, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
